DETAILED ACTION

Claim Objections
Claims 12 and 17 objected to because of the following informalities:  
Claim 12 contains an errant space in the word “opening s”.
Claim 17 is missing a space between the words “valvewith”.  
Claim 17 further recites “in which main channel and a cooler are integrated”. This appears to be a typographical error, and for the purposes of examination is interpreted -in which main channel a cooler is integrated-.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 11-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (US Pub No 2016/0017820).
In regard to claim 1,
a valve housing (71, see Figs 4 and 5) having at least three fluid connections (at 71, 72, and 73); and
a rotary slide (76) for setting the fluid flow arranged in the valve housing (see the movement between Figs 4 and 5), the rotary slide comprising at least two fluid channels (the first “channel” considered to be the “top”, “flat” part of the “T-shaped” passages and the second “channel” considered to be the “base” of the “T”) and being configured to connect two respective fluid connections fluidly via one fluid channel dependent upon its rotary position in relation to its rotational axis (CL), wherein the at least three fluid connections (71, 72, 73) and the at least two fluid channels (the “top”, “flat” part of the “T” and the “base” of the “T”) overlap in relation to a crosswise direction (see especially the elevation as shown in Fig 3 and the “slices” shown in Figs 4 and 5) oriented crosswise relative to the rotational axis (CL);
wherein the multiport valve has a first control state (Fig 5) in which the rotary slide is aligned in relation to the valve housing such that a first fluid channel (the “top”, “flat” part of the “T”) from the at least two fluid channels connects a first pair of fluid connections (71 and 72) from the at least three fluid connections fluidly with one another and a fluid flow through a second fluid channel (the “base” of the “T”) from the at least two fluid channels is prevented, and has a second control state (Fig 4) in which a fluid flow through the first fluid channel is prevented (at least prevented from flowing completely through) and the second fluid channel connects (at least a portion of the route) a second pair of fluid connections (72 and 73) from the at least three fluid connections fluidly with one another.
In regard to claim 2, Arai discloses the valve of claim 1, wherein at least one (72) of the at least three fluid connections is configured as a fluid entry for introducing fluid into the valve housing and at least one of the at least three fluid connections is configured as a fluid exit (73) for dispensing fluid from the valve housing see Fig 4).
In regard to claim 3, Arai discloses the valve of claim 2, wherein each fluid channel is assigned to exactly one pair of fluid connections (the first channel (the “top”, “flat” part of the “T”) assigned to 71 and 72, see Fig 5, and the second channel (the “base” of the “T”) assigned to 72 and 73, see Fig 4), wherein the assignment is such that each fluid channel connects exactly one pair of fluid connections fluidly with one another in exactly one rotational position of the rotary slide (the two positions shown in Figs 5 and 4), so as to allow a fluid flow between the pair of fluid connections and to prevent fluid flow through the second fluid channel (at least preventing flow completely through).
In regard to claim 6, Arai discloses the valve of claim 1, wherein the valve housing (71) comprises a rotationally shaped valve seat (generally the interface surface between 71 and 76) in relation to which the rotary slide (76) is rotatably mounted (visible in Figs 4 and 5), wherein the valve housing forms the valve seat (valve slide 76 mounted directly against 71) 
In regard to claim 7, 
In regard to claim 11, Arai discloses the valve of claim 1, wherein one pair of the fluid connections is arranged aligned with another pair of the fluid connections (71 and 72) and one fluid channel (the first fluid channel, being the “top”, “flat” part of the “T”) is configured such that, when guiding the fluid flow from one fluid connection to another fluid connection, the fluid flow experiences no deflection (when in the position of Fig 5), wherein in particular the rotary slide has one rotational position in which one pair of fluid connections (71 and 72) and the fluid channel (the first fluid channel) associated with this pair are arranged aligned with one another (see Fig 5).
In regard to claim 12, Arai discloses the valve of claim 1, wherein a throughflow cross section of the fluid connections (71, 72, 73, Fig 5) corresponds to (broadly interpreted as “generally lines up with”) a throughflow cross section of at least one of the fluid channels (the first fluid channel, being the “top”, “flat” part of the “T”) and to a throughflow cross section of a pair of fluid connection openings of a fluid channel (81 and 83).
In regard to claim 15, Arai discloses a fluid circuit (see Figs 1 and 2) comprising:
a multiport valve comprising:
valve housing (71, see Figs 4 and 5) having at least three fluid connections (at 71, 72, and 73); and
a rotary slide (76) for setting the fluid flow arranged in the valve housing (see the movement between Figs 4 and 5), the rotary slide comprising at least two fluid channels (the first “channel” considered to be the “top”, “flat” part of the “T-shaped” passages and the second “channel” considered to be the “base” of the “T”) and being configured to connect two respective fluid connections fluidly via one fluid channel dependent upon its rotary position in relation to its rotational 
wherein the multiport valve has a first control state (Fig 5) in which the rotary slide is aligned in relation to the valve housing such that a first fluid channel (the “top”, “flat” part of the “T”) from the at least two fluid channels connects a first pair of fluid connections (71 and 72) from the at least three fluid connections fluidly with one another and a fluid flow through a second fluid channel (the “base” of the “T”) from the at least two fluid channels is prevented, and has a second control state (Fig 4) in which a fluid flow through the first fluid channel is prevented (at least prevented from flowing completely through) and the second fluid channel connects (at least a portion of the route) a second pair of fluid connections (72 and 73) from the at least three fluid connections fluidly with one another; and
a fluid conduit structure (with at least conduits 81 and 83) attached to the multiport valve (63) in a fluid-carrying manner (for example, see Paragraph 0042).

Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohm (US Pub No 2014/0083376).
In regard to claim 17,
a main channel (with at least 5a, 5b, and 7) connecting a motor fluid entry (where 7 meets 1) and a motor fluid exit (5a) in which main channel a cooler (6) is integrated and through which the cooling fluid can be introduced to the motor (for example, see Paragraph 0025: “The main cooling circuit 2 consists essentially of a feed line 5 leading from the internal combustion engine 1 to an air/water heat exchanger or radiator 6 and of a return line 7 from the radiator 6 to the internal combustion engine 1.”);
a bypass channel (9) for bypassing the cooler (for example, see Paragraph 0026: “bypass line 9, which can be controlled by a rotary slide valve 10 actuated by an electric stepper motor 20 (FIG. 10), is inserted between the feed line 5 and the return line 7, downstream of the delivery pump 8”); and
a multiport valve (10) with a first control state realized as a cooling position, in which the motor (1) is supplied with the cooling fluid from the cooler (6) via the main channel and in which a stream of the cooling fluid through the bypass channel is prevented (as seen in Fig 4, where flow goes from 5a to 5b without entering 9, also see Paragraph 0045), and a second state realized as a bypass position, in which the motor is supplied with unchilled cooling fluid via the bypass channel and in which a stream of the cooling fluid through the main channel is prevented (as seen in Fig 2, where flow goes from 5a to 9 without entering 5b, also see Paragraph 0035).
In regard to claim 18, Bohm discloses the circuit of claim 17, wherein the motor comprises a combustion motor or an electric motor of a motor vehicle (see Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US Pub No 2016/0017820), alone.
In regard to claim 5, 
Arai discloses the valve of claim 5.
Arai does not positively disclose wherein an axial extension of the at least three fluid connections and of the at least two fluid channels along the rotational axis of the rotary slide is at least 50 % of a total axial extension of the rotary slide.
In other words the Figures of Arai do not provide clear elevation views of the internals of the valve, and specifically not of height of the connections / channels relative to the height of the slide.
However, determining the basic dimensions of a valve, per application, is considered to be a simple and obvious change in size / proportion (MPEP 2144.04 IV A); and as such, such a modification would have been obvious to one of ordinary skill in the art at the time the invention was made.
In regard to claim 9,
Arai disclose the valve of claim 5.
Arai does positively disclose wherein the rotary slide performs a rotational movement of less than 90° in relation to the rotational axis when switching between the first control state and the second control state.
In other words, as can be seen in Figs 4 and 5, the slide of Arai moves 90°.
However, simply reconfiguring the positions of one of the channel openings and associated connection of Arai even by less than 1° would result in such a configuration. Simply adjust the location of one of the outlets or inlets of Arai as desired per application is considered to be a simple and obvious change in shape (MPEP 2141.04 IV B) and as such, would have been obvious to one of ordinary skill in the art at the time the invention was made.
In regard to claim 13, 
Arai discloses the valve of claim 1.
Arai does not positively disclose wherein the fluid channels are configured such that the respective fluid channels are matched with the pair of fluid connections associated to a fluid channel such that the fluid flow can pass the pair of fluid connections and the fluid channel associated with this pair free of a flow obstruction, such as free of edges, free of projections and free of dead volume.
In other words, the valve of Arai is shown in a very basic form and does not show the actual physical structure of all the valve elements.
However; Examiner takes Official Notice that it is very well known in in the art to minimize flow obstructions in fluid systems, in order to ease flow, reduce wear, reduce stress on pumps, etc. and that it would have been obvious to one of ordinary skill in the art at the time the invention was made to minimize or eliminate elements that would hinder flow.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US Pub No 2016/0017820), in view of Bohm (US Pub No 2014/0083376).
In regard to claims 14 and 16,
Arai discloses the valve of claim 1 and the circuit of claim 15.
Arai does not positively disclose wherein the multiport valve is disposed in a cooling fluid circuit of a motor vehicle or wherein the fluid circuit comprises a cooling fluid circuit of a motor vehicle.
However, it is well known in the art to utilize similarly functioning valves in such applications. As discussed above when addressing claims 17 and 18, Bohm discloses, generally, utilizing a multi-port (three-way) valve in an engine cooling system.
Utilizing a valve having the internals of Arai simply to replace a valve having a similar function is considered to be a simple and obvious use of known technique to .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US Pub No 2014/0083376), in view of Arai et al. (US Pub No 2016/0017820).
In regard to claim 19, 
Bohm discloses the circuit of claim 17, wherein the multiport valve further comprises a valve housing at least three fluid connections (see Figs 1 and 2).
Bohm does not positively disclose the internals of the valve specifically meeting the limitations of:
a rotary slide for setting the fluid flow arranged in the valve housing, the rotary slide comprising at least two fluid channels and being configured to connect two respective fluid connections fluidly via one fluid channel dependent upon its rotary position in relation to its rotational axis, wherein the at least three fluid connections and the at least two fluid channels overlap in relation to a crosswise direction oriented crosswise relative to the rotational axis;
wherein the multiport valve has a first control state in which the rotary slide is aligned in relation to the valve housing such that a first fluid channel from the at least two fluid channels connects a first pair of fluid connections from the at least three fluid connections fluidly with one another and a fluid flow through a second fluid channel from the at least two fluid channels is prevented, and has a 
However, as demonstrated above, at least in the rejection of claims 1 and 15, valves having such features are known in the art of vehicle engine fluid systems as taught by Arai. Arai further teaches that such valves allow for switching between communication passages (Paragraph 0035).
Replacing the valve of Bohm with one having the specific features of Arai (having a rotary slide with two fluid channels in the rotary slide, for connecting selected pairs of fluid connections, see the detailed rejection when addressing claim 1) is considered to be an obvious and simple substitution of one known element for another to obtain predictable results (MPEP 2141 III), and as such, such a substitution would have been obvious to one of ordinary skill in the art at the time the invention was made, as it is simple an alternate mechanism for switching between communication passages, as taught by Arai. 

Allowable Subject Matter
Claims 4, 8, 10 are objected to as being dependent upon a rejected base claim, but appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747